 In the Matter of GASTONIA COMBED YARN CORPORATION, GASTONIAPROCESSING COMPANY, AND GASTONIA THREAD CORPORATION, E,I-PLOYERandUNITED TEXTILE WORKERS OF AMERICA, LOCAL 12, A. F.OF L., PETITIONERCase No. 5-R-2513.-Decided April 3, 194F7Brooks, JlcLendon, Brimc6Holdeiness,byMr. L. P. McLendon,ofGreensboro, N. C., and fir.Bernard Seff,of Baltimore, Md.,,for theEmployer.Messrs. John W. PollardandRoy P. Seymour,of Gastonia, N. C.,for the Petitioner.Mr. William Smith,of Charlotte, N. C., for the Intervenor.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board onAugust 27, 1946, conducted a prehearing election among the employeesin the alleged appropriate unit to determine whether they desired tobe represented by the Petitioner or the Intervenor for the purposesof collective bargaining or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The Tally reveals that of the approximately 1119 eligiblevoters, 731 cast ballots, of which 330 were for the Petitioner, 134 forthe Intervenor, 228 for neither union, and 39 were challenged.Tenballots were void.Thereafter, a hearing was held at Gastonia, North Carolina, onOctober 11, 1946, before Earle K. Shawe, hearing officer. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the hearing, the Employer moved to dis-miss the petition on the ground that the Petitioner's request for arun-off election, which was based on the inconclusiveness of the ballot-ing, was not made within 10 days after the date of the election asrequired by Section 203.56 of the Board's Rules and Regulations-Series 4.For the reasons stated hereinafter, the motion is herebydenied.73 N L R B., No 29.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer has requested oral argument. This request is herebydenied inasmuch as the record, in our opinion, adequately presents theissues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGastonia Combed Yarn Corporation is a North Carolina corporationengaged in the manufacture and sale of combed, carded, and mer-cerized.yarns in Gastonia, North Carolina.The operations of thiscorporation are conducted in three buildings, individually known asthe Armstrong, Dunn, and Clara Mills.Annually, this corporationuses approximately $1,000,000 worth of raw materials, of which about80 percent is shipped to it from points outside the State of North Caro-lina.Finished products annually manufactured by this corporationhave a value of approximately $4,500,000, of which about 70 percentis sold to out-of-State purchasers.Gastonia Processing Company, a North Carolina corporation, isengaged in the manufacture and sale of dyed and dyed-mercerizedyarns.Its operations are conducted in the basement of the afore-mentioned Clara Mill of the Gastonia Combed Yarn Corporation.During the past year, this corporation purchased raw materials havinga value of approximately $1,000,000, of which about 40 percent wasobtained outside the State of North Carolina.During the sameperiod, the sales of finished products of this corporation exceeded$1,000,000, of which 95 percent represented shipments to out-of-Statedestinations.Gastonia Thread Corporation, a North Carolina corporation whoseoperations are also conducted in the basement of the Clara Mill, isengaged in the manufacture and sale of cotton thread.During thepast year, this corporation purchased over $1,000,000 worth of cottonyarn, of which approximately 10 percent was obtained outside theState of North Carolina.During the same period, this corporationsold more than $1,000,000 worth of finished products to out-of-Statepurchasers.The three afore-mentioned corporations operate as an integratedenterprise and with identical officers.Their employees together con-stitute a unified group subject to common and integrated control.Thethree corporations admit, and we find, that they constitute together asingle Employer of all these employees. GASTONIA COMBED YARN CORPORATION171We find that the Employer Auld each of the three corporation mem-bers thereof are engaged in commerce within the meaning of theNational Labor helatlons Act.11.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, clalmmnig to represent employees of the Employer.TextileWorkers Union of America, herein called the Intervenor,is a labor organization affiliated with the Congress of Industrial Organ-izations, claiming to represent employees of the Employer.111.THEQUESTION CONCERNING REPRESENTATIONFollowing a Board-directed election1and the subsequent certifica-tion of the Petitioner as the exclusive bargaining representative of theEmployer's production and maintenance employees, the Employer andthe Petitioner entered into a collective bargaining agreement datedApril 3, 1944.The contract was for 1 year; on its termination, thePetitioner requested the Employer to negotiate a new contract.TheEmployer refused the request until the Petitioner is again certified bythe BoardWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWith the exception of the section hands, fixers, overhaulers, andthe timekeeper, all of whom the Employer desires to include and thePetitioner and Intervenor desire to exclude, the parties are agreed thatthe appropriate unit should be composed of all production and main-tenance employees, including the chemist, the watchman, the packingclerk, but excluding the electrician, master mechanic, head shippingclerk, armed guards, all clerical employees, overseers, and all othersupervisory employees.The unit claimed by the Petitioner and theIntervenor is substantially similar to the unit found by the Board inthe previous proceeding and covered by the afore-mentioned collectivebargaining agreement between the Petitioner and the Employer. Thesection hands were specifically excluded from the unit in the earlierproceeding and from the contract unit as well. The fixers, overhaulers,and the timekeeper, however, were not mentioned either in the earlierproceeding or in the contract unit.The section hands:'In the earlier proceedings, the Board followedthe agreement of the parties to exclude these employees from the unit.I ,Itatter of Gastonia CombedI'm itCorporation,56 N L R B 18831The classifications section hand and section men are the same 172DECISIONS OF NATIONALLABOR RELATIONS BOARDThe parties thereafter excluded these employees from the contract unit.Since the earlier unit determination, there has been no change in theduties of the section men.While the record does not show that thesection men have duties which would necessarily exclude them fromthe unit in this case, in the absence of compelling circumstances war-ranting a departure therefrom, we shall adhere to our usual practiceand not disturb the prior unit determination or the contract unitestablished as a result of collective bargaining between the Employerand the Petitioner.3Accordingly, we shall exclude the section men.The fixers and overhaulers:These two categories of employees aremechanics who are responsible for the maintenance and repair of ma-chines, the difference between them being that the fixers do the minorrepair jobs while the overhaulers do the major repair jobs.Neitherthe fixers nor the overhaulers were excluded from the unit in the earlierproceeding nor from the collective bargaining history predicatedthereon.In view of the foregoing and the evidence showing thatneither of these two groups of employees has supervisory duties, weshall include them in the unit.The timekeeper:This employee works in the mercerized and windingdepartment of the Clara plant under the supervision of the plant super-intendent.She devotes her full time to copying the time records ofproduction employees on certain forms which are forwarded to thepay-roll department.The original time records are prepared by theoverseer, a supervisory employee.The timekeeper was not specificallyexcluded from the unit established in the earlier case nor from thethe timekeeper.'the find that all production and maintenance employees of the Em-ployer, including the chemist, the watchman, the packing clerk, thetimekeeper, fixers and overhaulers, but excluding the electrician, mas<ter mechanic, head shipping clerk, armed guards, all clerical employees,the section hands, the overseers, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESOf the 39 challenges at the time of the election, 17 were interposedby the Petitioner and 22 by the Board representative conducting theelection.3 lfattei of Petersen andLytle,60NL.R B 1070;Matter of American CyonamuttChemical Corporation,62N T, R B 470N L.RB925;Matter of Chicago Bridges and IronGo, 69a Jfatter of Noi thicest fngineei ing Company,73 N L R B 40 GASTONIA COMBED YARN CORPORATION173A. The 17 ballots challenged by the PetitionerRachel Bess:The Petitioner challenged the ballot of this employeeon the ground that she was a clerical worker. The evidence disclosesthat she is a packing clerk who, in addition to her packing duties, wrapsand inspects combs in the Mercerizing plant.At the hearing, thePetitioner withdrew its challenge to Bess' ballot and agreed with theEmployer and the Intervenor that she was an eligible voter.Accord-ingly, we shall direct that the ballot of Rachel Bess be opened andcounted.Mary L. Long:This employee's ballot was challenged on the groundthat she was a clerical employee.Long is the timekeeper whom wehave included in the unit hereinbefore found appropriate.We shall,therefore, direct that the ballot of Mary L. Long be opened and counted.Charlie Ballard, Rule Cathy, Roy Hooker, C. C. Wortman:Theballots of these four employees were challenged on the ground thatthey were section men. Inasmuch as we have excluded section menfrom the bargaining unit, we shall sustain the challenges to the ballotsof Charlie Ballard, Rufe Cathy, Roy Hooker, and C. C. Wortman.Dale Broyles, Edward Outlaw, F. R. Peeler, Thomas W. Smith:The Petitioner challenged the ballots of these four employees on theground that they were overhaulers. In our unit determination, wehave found that overhaulers should be included.Accordingly, weshall direct that the ballots of Dale Broyles, Edward Outlaw, F. R.Peeler, and Thomas W. Smith be opened and counted.John M. Blalock, Fanzy Leatherwood, Henry Parker, James R.Robertson:The ballots of these four employees were challenged on theground that they were section amen.The record, however, shows thatall four men are production workers.Blalock,Leatherwood, andRobertson are dofferswhile Parker is a yarn boy. The Petitionerhas withdrawn its challenges to the ballots of these employees.Weshall, therefore, direct that the ballots of John M. Blalock, FanzyLeatherwood, Henry Parker, and James R. Robertson be opened andcounted.J. O. Carpenter, Charlie Jenkins:Carpenter's ballot was challengedon the ground that he was a section man and Jenkins' ballot on theground that he was a fixer. Both employees, however, are fixers, acategory of employees we have included in the bargaining unit.Weshall, therefore, direct that the ballots of J. O. Carpenter and CharlieJenkins be opened and counted.John Autrey:This employee's ballot was challenged on the groundthat he was an overseer.At the hearing, it was revealed that Autreyis a production employee working as a card hand in the Armstrong6A doffer removes bobbins of yarn from the twister's spindles. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and that the challenge to his ballot was withdrawn.We shall,therefore, direct that Autrey's ballot be opened and counted.B. The w0 ballots challenged by the Board representativeLela Brocle and Susie Chapman:The ballots of these employeeswere challenged because their navies did not appear oil the eligiblevoting list.These employees are production workers, wllo, because ofillness,were absent from work during the hay-roll period endingAugust 11, 1946, the date designated for determining eligibility.Brock left the plant on June 25, 1946, but returned to work September2, 1946, while Chapman left on July 18, 1946, and returned on August25, 1946.Since their return, both employees have been working ittheir regular jobs.At the hearing, all parties agreed that those twoemployees were eligible voters and that their ballots should be openedand counted.We shall, therefore, direct that the ballots of LelaBrock and Susie Chapman be opened and counted.VenedaGross,Alice Porter, Ruth Tart:The ballots of these em-ployees were challenged because their names did not appear on the listof eligible voters.All three employees are production workers whohad been absent from the plant because of illness on the eligibilitydate.Cross had been absent from June 9 to August 20, 1946, andafterworking 5 clays again absented herself until September 22,1946.Since that date, she has been continuously employed.Porterremained away fi-om the plant from June 4 to August 20, 1946, andTart from August 4 to August 27, 1946.Both Porter and Tart wereback at work at the time of the election and are still in the Employer'semploy.At the hearing, the Employer alleged that during theirabsences these three employees had been marked "quit" on its pay rollm accordance with the procedure established under its contract withthe Petitioner whereby the Employer could discharge employees whohad been absent for 5 days or more without permission.The record,however, shows that the Employer did not in practice automaticallydrop employees after a 5-day absence.In fact, Porter was not marked"quit" on the pay roll until August 11 ,6 or until after she had beenabsent for over 2 months.Furthermore, the record shows that theEmployer usually reinstated employees who had been absent for illnesswithout regard for the length of their nonattendance, as in fact itdid in the case of these three workers. In view of the foregoing, wefind that Cross, Porter, and 'hart were employees of the Employertemporarily absent because of sickness on the eligibility date.7Weshall, therefore, direct that their ballots be opened and counted."We note that Tart also was maiked "quit" on the August 11 pay roll which was thepav ioll determinative of eligibilityThe record does not show when Cross was markedquit' ,11attea of Alsdo7 f and Pa under,72 N. L R B 236. GASTONIA COMBED YARN CORPORATION175Ila Beheler, Thomas Beheler, Mary Costner, Carl Fincher, ThomasW. Gibson, George Hall, Boyd Lackey, Violet Lackey, Leonard Lowe,J.M. Lucas, William A. Marton, Aubrey Scott, Troy Turner, J. C.Ward, Paul Ward, W. H. Worley, Mrs. W. H. Worley:The ballots ofthese employees were challenged because their names were not on theeligible voting list.These 17 individuals had been discharged ap-proximately 5 months before the election and are included along with32 other persons in an unfair labor practice charge which is pendingagainst the EmployersAt the hearing, a request was made by the17 voters, in which the Petitioner joined, that their respective ballotsbe withdrawn and that no ruling be made on the challenges to theirballots.The Petitioner further requested that in the event the Boarddenies the afore-mentioned request of the voters, that the Petitionerbe permitted to withdraw the pending unfair labor practice chargeswithout prejudice.We shall deny the request of both the Petitionerand the 17 individuals here involved.9However, we shall defer pass-ing on the validity of these 17 challenged ballots, if it becomes necessaryto do so,1o until final disposition of the unfair labor practice charges.On September 10, 1946, the Petitioner filed a request for a run-offelection.The Employer contends that this request was not filedwithin the time prescribed by Section 203.56 of the Board's Rules andRegulations-Series 4, which provides that when the results in anelection are inconclusive, a run-off election shall be conducted providedthat a request is submitted therefor within 10 days after the date of,the election.We do not agree with the Employer's contention.Whether or not an election is inconclusive cannot be determined untilallvalid voteshave been opened and counted.The counting of ballots,challenges to which we have overruled, is part of the election.Con-sequently, we believe that a realistic interpretation of the rule inquestion calls for the conclusion that the 10-day period begins to runwhen, upon the counting of all valid votes cast in the election, it appearsthat the result is inconclusive.We shall however, defer ruling onthe Petitioner's request until the issuance of the Supplemental Tallyof Ballots, hereinafter directed to be made, on the basis of which weshall be able to determine whether a run-off is in order.DIRECTIONIT IS HEREBY DIRECTED that the Regional Director for the FifthRegion open and count the ballots of Rachel Bess, Dale Broyles,Edward Outlaw, F. R. Peeler, Thomas W. Smith, John M. Blalock,"CaseNo 5-C-2161which was filed in the Regional Office on August 7, 1946.'Hatter of TroyRefining Corporation,70 N. LR B. 11 9110 In this connection we note that these 17 ballots may affect the election results only inthe event that at least 17 of the 18 ballots directed to be opened were cast for the Petitioner.739926-47-vol 73-13 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDFanzy Leatherwood, Henry Parker, James R. Robertson, J. 0. Car-penter, Charles Jenkins, John Autrey, Lela Brock, Susie Chapman,Veneda Cross, Alice Porter, Mary L. Long, and Ruth Tart, and there-after prepare and serve on the parties in this proceeding a Supple-mental Tally of Ballots together with a Report embodying thereinhis findings and his recommendations.IT IS FURTHER DIRECTED, that the Regional Director shall continue toimpound and not open the ballots of Ila Beheler, Thomas Beheler,Mary Costner, Carl Fincher, Thomas W. Gibson, George Hall, BoydLackey, Violet Lackey, Leonard Lowe, J. M. Lucas, William A.Marton, Aubrey Scott, Troy Turner, J. C. Ward, Paul Ward, W. H.Worley, and Mrs. W. H. Worley.CHAIRMAN HERZOC took no part in the consideration of the aboveDecision and Direction.